Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Tsai (7,201,449).
Regarding claim 1, Tsai discloses a chair for supporting a person feeding a baby, the chair comprising: a seat (figure 13-16); an armrest operatively connected to the seat, the armrest being shaped to receive the baby thereon (armrest 34 is capable of receiving a baby); a first actuator 2031 which selectively rotates the armrest about a vertical axis; a second actuator 312 which selectively moves the armrest forwards/rearwards relative to the seat; and a third actuator 15 which selective moves the armrest vertically relative to the seat.
Regarding claim 3, Tsai discloses the actuators are linear said actuators.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Copeland et al. (8,483,914).
Regarding claims 4, 5 and 8, Copeland et al. disclose the armrest 111a is electronically adjustable (by controller 111), wherein the armrest is motorized, wherein degrees of freedom of the armrest are electronically controlled.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Copeland et al. and use an electronically controlled armrest in the invention of Tsai because it allows users of all shape and size to operate with minimum effort.
Regarding claim 7, Copeland et al. disclose the armrest 111a has pre-set recallable positions (col. 6, lines 25-37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Copeland et al. and use memory in the invention of Tsai because it is more efficient to provide comfort to user. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai in view of Chen et al. (US 2019/0174921).
Regarding claim 6, Tsai discloses the armrest includes a lower portion 4 and an upper portion 34, and wherein the armrest is moveable laterally, horizontally and vertically. 
However, Tsai fails to disclose to enable the lower portion of the armrest to extend along and abut an abdomen of the person and enable the upper portion of the armrest to extend along and support a forearm of the person.
However, Chen et al. disclose to enable the lower portion of the armrest to extend along and abut an abdomen of the person and enable the upper portion of the armrest to extend along and support a forearm of the person (see figures 24, 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Chen et al. and allow the invention of Tsai to move close to an abdomen of an user in order to provide maximum comfort with low cost. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Tsai. However, Tsai fails to disclose a control and processing unit including a pair of control panels, each said control panel coupling to a respective said armrest, and each said control panel being configured to control both said armrests, as claimed in claim 9 and at least one armrest including an angled portion coupling to and extending inwards from the upper portion thereof, the angled portion of the at least one armrest being angled relative to the horizontal plane and the vertical plane, and each said portion of the armrest being planar on the top surface thereof, as claimed in claim 16. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/               Primary Examiner, Art Unit 3636